


117 HR 2718 IH: Maximum Pressure Act
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2718
IN THE HOUSE OF REPRESENTATIVES

April 21, 2021
Mr. Banks (for himself, Mr. Wilson of South Carolina, Mr. Norman, Mr. Rouzer, Mr. Joyce of Pennsylvania, Mr. LaMalfa, Mr. Tiffany, Mr. Steube, Mr. Timmons, Mrs. Harshbarger, Mr. Johnson of Louisiana, Ms. Tenney, Mr. Good of Virginia, Mrs. Lesko, Mr. Hill, Mr. Gooden of Texas, Ms. Herrell, Mr. Babin, Mr. Jacobs of New York, Mr. Armstrong, Mr. Wittman, Mr. Carter of Georgia, Mrs. McClain, Mr. Fulcher, Mr. Pfluger, Mr. Johnson of Ohio, Mr. Weber of Texas, Mr. Aderholt, Mr. Scalise, Mr. Reschenthaler, Mr. Turner, Mr. Jackson, Mr. Austin Scott of Georgia, Mr. LaTurner, Mr. Tony Gonzales of Texas, Mr. Steil, Mr. Lamborn, Mr. Cawthorn, Mrs. Walorski, Mr. Barr, Mr. Wenstrup, Mr. Arrington, Mrs. Cammack, Mr. Bishop of North Carolina, Mr. Gosar, Mr. Garcia of California, Mr. Carl, Mr. Loudermilk, Mr. Hudson, Mr. Hern, Mrs. Hartzler, Mr. Budd, Mr. Gibbs, Mr. Brady, Mr. Bacon, Mr. Bergman, Mr. Grothman, Mr. Fallon, Mr. Williams of Texas, Mr. Higgins of Louisiana, Mr. McClintock, Mr. Moore of Utah, Mr. Owens, Mr. Waltz, Mr. Mann, Mr. LaHood, Mr. Mullin, Mr. Smucker, Mr. Chabot, Mr. C. Scott Franklin of Florida, Mr. Fitzgerald, Mrs. Fischbach, Mr. Palmer, Mr. Stauber, Ms. Malliotakis, Mr. Feenstra, Mr. Latta, Mr. Roy, Mr. Palazzo, Mr. Burgess, Mr. Huizenga, Mr. Hagedorn, Mr. Meuser, Mr. Baird, Ms. Cheney, Mr. Duncan, and Ms. Foxx) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, the Judiciary, Oversight and Reform, Ways and Means, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To impose additional sanctions with respect to Iran and modify other existing sanctions with respect to Iran, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Maximum Pressure Act. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Findings.
Sec. 3. Statement of policy.
Sec. 4. Severability.
Title I—Matters Relating to Sanctions and Sanction Authorities
Sec. 101. Codification of executive orders and continuation of certain existing sanctions.
Sec. 102. Sanctions with respect to the Supreme Leader of Iran.
Sec. 103. Sanctions with respect to listed persons involved in international arms sales to Iran.
Sec. 104. Additional conditions for termination and elimination of sunset of sanctions under the Iran Sanctions Act of 1996.
Sec. 105. Sectoral sanctions on Iran under the Iran Freedom and Counter-Proliferation Act of 2012.
Sec. 106. Amendments to the comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010.
Sec. 107. Congressional review of certain actions relating to sanctions imposed with respect to Iran.
Sec. 108. Clarification of guidance relating to Iran’s shipping sector.
Sec. 109. Sunset of waiver and license authorities.
Sec. 110. Codification and application on transfers of funds involving Iran.
Sec. 111. Applicability of congressional review of certain agency rulemaking relating to Iran.
Sec. 112. Strict liability of parent companies and foreign subsidiaries for violations of Foreign Corrupt Practices Act of 1977.
Sec. 113. Expansion of sanctions with respect to efforts by Iran to acquire ballistic missile and related technology.
Sec. 114. Expansion of sanctions under Iran Sanctions Act of 1996 with respect to persons that acquire or develop ballistic missiles.
Sec. 115. Imposition of sanctions with respect to Ballistic Missile Program of Iran.
Sec. 116. Mandatory sanctions with respect to financial institutions that engage in certain transactions on behalf of persons involved in human rights abuses or that export sensitive technology to Iran.
Sec. 117. Additional sanctions with respect to foreign persons that support or conduct certain transactions with Iran’s Revolutionary Guard Corps or other sanctioned persons.
Title II—Matters Relating to the Financing of Terrorism
Sec. 201. Prohibitions of International Monetary Fund allocations for Iran.
Sec. 202. Certification requirement for removal of designation of Iran as a jurisdiction of primary money laundering concern.
Sec. 203. Requirement to take special measures at domestic financial institutions.
Sec. 204. Additional sanctions with respect to foreign persons that are officials, agents, or affiliates of, or owned or controlled by, Iran’s Revolutionary Guard Corps.
Sec. 205. Additional sanctions with respect to foreign persons that support or conduct certain transactions with Iran’s Revolutionary Guard Corps or other sanctioned persons.
Sec. 206. Reports on certain Iranian persons and sectors of Iran’s economy that are controlled by Iran’s Revolutionary Guard Corps.
Title III—Matters Relating to the Designation of Certain Entities
Sec. 301. Prohibition on future waivers and licenses connected to the designation of the IRGC.
Sec. 302. Prohibition on future waivers and licenses connected to the designation of the IRGC as a foreign terrorist organization.
Sec. 303. Measures with respect to Ansarallah in Yemen.
Title IV—Determinations and Reports
Sec. 401. Determinations with respect to the imposition of sanctions.
Sec. 402. Iranian militia watchlists.
Sec. 403. Expansion of reporting to include Iranian arms shipments to the Houthis and Iranian backed militias in Iraq and Syria.
Sec. 404. Annual report on Iran sanctions violations.
Sec. 405. Report on sanctions relief going to terrorism or destabilizing activities.
Sec. 406. Supporting human rights for the people of Iran and the victims of Iranian human rights abuses in Syria, Lebanon, Yemen, and Venezuela.
Sec. 407. Determination with respect to net worth of Iranian Supreme Leader Ayatollah Ali Khamanei.
Sec. 408. IRGC watch list and report.
Sec. 409. Report on Iran’s breakout timeline for uranium enrichment and nuclear weaponization.
Sec. 410. Report on Iranian disinformation campaigns and counter-disinformation efforts.
2.FindingsCongress finds the following: (1)Iran is the world’s leading state sponsor of terrorism. It seeks death to America and the destruction of the state of Israel.
(2)Iran’s pursuit of nuclear weapons, its destabilizing behavior in the Middle East, its support of terrorism, its development of ballistic missiles, and its gross violations of human rights against its own people and the peoples of the Middle East are a threat to the national security of the United States, our allies, and international peace and security. (3)Iran and its proxies have planned, directed, sponsored, and funded terrorist plots throughout the world and on United States soil, including the 2011 attempted assassination of the Saudi Arabian Ambassador to the United States in Washington, DC, the 1994 bombing of the Asociacion Mutual Israelita Argentina in Buenos Aires, Argentina which killed over 85 people, and the 2012 bus bombing in Burgas, Bulgaria which killed five Israelis.
(4)According to multiple American Directors of National Intelligence, Iran has the largest arsenal of ballistic missiles in the Middle East. Iran is also developing a robust cruise missile arsenal and advanced drone capability, which threaten American and allied air and missile defenses. (5)Iran tests, transfers, and even uses these systems in military operations abroad.
(6)Iran has given ballistic missiles and associated technology to the Houthis in Yemen, Shiite militias in Iraq, the Assad regime in Syria, and Hezbollah in Lebanon, and is also helping to traffic precision-guided munitions parts through the Middle East to upgrade the rocket forces of its chief proxy, Hezbollah. (7)Iran continues to hold Americans hostage, including Baquer and Siamak Namazi, Bob Levinson, and others.
(8)The Joint Comprehensive Plan of Action negotiated by former President Barack Obama was fatally flawed, did not eliminate Iran’s pathway to a nuclear weapons, and allowed Iran to retain and refine its nuclear weapons capability. (9)The verification and compliance mechanisms of the failed Iran nuclear deal were weak and insufficient.
(10)The failed Iran nuclear agreement did nothing to address Iran’s continued development of ballistic and cruise missiles capable of delivering nuclear warheads. (11)The failed Iran nuclear agreement provided Iran with over $100,000,000,000 in sanctions relief that was used by Iran to fuel proxy wars across the Middle East, including supporting the brutal regime of Bashar al-Assad in Syria, and lining the pockets of the Islamic Revolutionary Guard Corps, Hizballah, Hamas, the Houthis, and the Iranian backed terrorist militias in Iraq.
(12)The failed Iran nuclear agreement lifted the United Nations arms embargo on Iran in October 2020, permitting Russia and China to engage in international arms sales with Iran. This also allows Iran to proliferate weapons across the world including to Venezuela and the Assad regime in Syria. (13)A central strategic flaw of the failed Iran nuclear deal was the idea that an agreement with Iran should solely focus on the issue of nuclear weapons alone, and not address non-nuclear issues.
(14)On May 21, 2018, two weeks after President Trump withdrew from the failed Iran nuclear deal, former Secretary of State Mike Pompeo made an address at The Heritage Foundation entitled After the Deal: A New Iran Strategy where he announced that the Trump administration would apply unprecedented financial pressure on the Iranian regime and laid out twelve demands that would need to be met by Iran as part of any agreement related to the lifting of sanctions, and the re-establishment of diplomatic and commercial relations with Iran. (15)In his remarks on May 21, 2018, Pompeo stated that Iran advanced its march across the Middle East during the JCPOA. Qasem Soleimani has been playing with house money that has become blood money. Wealth created by the West has fueled his campaigns. Strategically, the Obama administration made a bet that the deal would spur Iran to stop its rogue state actions and conform to international norms. That bet was a loser with massive repercussions for all of the people living in the Middle East..
(16)Former President Donald J. Trump’s maximum pressure campaign on Iran denied the regime unprecedented revenue it would have otherwise spent on terrorism. (17)On December 31, 2019, Iranian President Hassan Rouhani admitted that Iran had lost $200 billion in revenue because of U.S. sanctions.
(18)Iran’s oil minister Bijan Zanganeh on three separate occasions has likened U.S. sanctions under the maximum pressure campaign to having made the economic situation worse than the Iran-Iraq War (1980–1988). (19)Iran’s 2019 defense budget cut defense spending by 28 percent, including a 17 percent cut to the Iranian Islamic Revolutionary Guard Corps, a designated foreign terrorist organization.
(20)The Iranian rial lost around 70 percent of its value since the beginning of President Trump’s maximum pressure campaign. (21)According to the International Monetary Fund (IMF), Iran’s accessible foreign exchange reserves plunged to $4 billion in 2020 from $123 billion in 2018, or a decrease of over 96 percent.
(22)Due to the maximum pressure campaign, Hezbollah terrorists and Iranian backed militias were denied resources and were forced to cut salaries of their fighters. (23)During the maximum pressure campaign, the United States was able to achieve the release of two hostages in Iran, Xiyue Wang and Michael White, without lifting sanctions or transferring cash to Iran.
(24)Former Special Representative for Syria Engagement James Jeffery stated on May 20th, 2020, We have seen the Iranians pulling in some of their outlying activities and such in Syria because of, frankly, financial problems … in terms of the huge success of the Trump administration’s sanctions policies against Iran. It’s having a real effect in Syria.. (25)President Joe Biden has repeatedly pledged to re-enter the failed Iran nuclear agreement and lift sanctions on Iran if Iran comes into compliance with the agreement.
(26)On March 2, 2021, the Republican Study Committee’s Steering Committee formally adopted an official position supporting former President Trump’s maximum pressure campaign on Iran and pledged to work to fight against and work to reverse any and all sanctions relief for Iran unless Iran met all 12 demands laid out by former Secretary of State Pompeo. (27)On March 18, 2021, in an interview with BBC Persian, President Biden’s Special Envoy for Iran Robert Malley stated President Biden and all of his senior advisers have said this—the maximum pressure campaign has failed. It was a failure, a predicted failure. It hasn’t made life any better for the Iranian people; it hasn’t made life any better for the U.S. and the region; it hasn’t brought us any closer to this better deal that President Trump spoke about..
3.Statement of policyIt is the policy of the United States as follows: (1)To deny Iran all paths to a nuclear weapon and intercontinental ballistic missiles capability, including by permanently, verifiably and irreversibly eliminating its capabilities related to enrichment.
(2)To roll back the totality of Iran’s malign influence and activities in the Middle East. (3)To support the human rights of the people of Iran.
(4)To require that any new agreement with Iran should be submitted to the Senate for ratification as a treaty. (5)To impose maximum economic pressure on Iran, and keep all sanctions in place on Iran, until the regime fulfills the following 12 demands laid out by former Secretary of State Pompeo on May 21, 2018:
(A)Iran must declare to the International Atomic Energy Agency a full account of the prior military dimensions of its nuclear program, and permanently and verifiably abandon such work in perpetuity. (B)Iran must stop enrichment and never pursue plutonium reprocessing, including closing its heavy water reactor.
(C)Iran must also provide the International Atomic Energy Agency with unqualified access to all sites throughout the entire country. (D)Iran must end its proliferation of ballistic missiles and halt further launching or development of nuclear-capable missile systems.
(E)Iran must release all United States citizens as well as citizens of United States partners and allies, each of them detained on spurious charges. (F)Iran must end its support for terrorism, including Hezbollah, Hamas and Palestinian Islamic Jihad.
(G)Iran must respect the sovereignty of the Iraqi government and permit the disarming, demobilization and reintegration of Iranian backed militias. (H)Iran must end its military support for the Houthi terrorists and work towards a peaceful, political settlement in Yemen.
(I)Iran must withdraw all forces under Iranian command throughout the entirety of Syria. (J)Iran must end support for the Taliban and other terrorists in Afghanistan and the region and cease harboring senior al-Qaeda leaders.
(K)Iran must end the Islamic Revolutionary Guard Corps’ Quds Force’s support for terrorists around the world. (L)Iran must end its threatening behavior against its neighbors including its threats to destroy Israel and its firing of missiles at Saudi Arabia and the United Arab Emirates, and threats to international shipping and destructive cyberattacks.
4.SeverabilityIf any provision of this Act, or an amendment made by this Act, or the application of such provision or amendment to any person or circumstance, is held to be invalid, the remainder of this Act, the amendments made by this Act, and the application of such provision and amendments to other persons or circumstances, shall not be affected. IMatters Relating to Sanctions and Sanction Authorities 101.Codification of executive orders and continuation of certain existing sanctions (a)CodificationExecutive Orders 13606, 13628, 13846, 13871, 13876, 13902, and 13949, as in effect on January 20, 2021, shall remain in effect and continue to apply until the date on which the President submits a certification to Congress pursuant to section 8 of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) as amended by this Act.
(b)Prohibition on removal of persons from SDN listThe President may not remove the following individuals or entities from the Specially Designated Nationals and Blocked Persons list maintained by the Office of Foreign Asset Control of the Department of the Treasury, if such persons were placed on such list during the period beginning on May 8, 2019, and ending January 20, 2021, unless the President submits a certification to Congress pursuant to section 8 of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) as amended by this Act: (1)Any Iranian individual or entity.
(2)Any individual or entity included in such list as a result of activities connected to Iran. (3)Asa’iab ahl al-Haq, Zainabiyoun, Fatemiyoun, and Harakat Hezbollah al-Nujaba.
(c)Reimposition of sanctionsAny sanctions imposed during the period beginning on May 8, 2019, and ending January 20, 2021, with respect to any person described in subsection (b)(1) or (b)(2), and subsequently lifted before the date of the enactment of this Act, shall be reimposed with respect to such persons beginning on the date of the enactment of this Act and shall remain in effect until the date on which the President submits a certification to Congress pursuant to section 8 of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) as amended by this Act. 102.Sanctions with respect to the Supreme Leader of Iran (a)In generalNot later than 30 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (b) with respect to the following individuals:
(1)The Supreme Leader of the Islamic Republic of Iran. (2)Each member of the Iranian Supreme Leader’s Office.
(3)Any person appointed by the Supreme Leader of Iran or the Supreme Leader’s Office to a position as— (A)a state official of Iran;
(B)as the head of an entity located in Iran; or (C)as the head of an entity located outside of Iran that is owned or controlled by one or more entities in Iran.
(4)Any person appointed to a position described in subparagraphs (A) through (C) of paragraph (3) by a person described in paragraph (3). (5)Any person the President determines has materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services to or in support of any person whose property and interests in property are blocked pursuant to this section.
(6)Any person the President determines is owned or controlled by, or to have acted or purported to act for or on behalf of, directly or indirectly, any person whose property and interests in property are blocked pursuant to this section. (7)Any person the President determines conducts a significant transaction or transactions with, or provides material support to or for anyone described in paragraphs (1) through (6).
(8)Any person who is a member of the board of directors or a senior executive officer of any person whose property and interests in property are blocked pursuant to this section. (b)Sanctions described (1)In generalThe sanctions described in this subsection are the following:
(A)Blocking of propertyThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to block and prohibit all transactions in property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person. (B)Aliens ineligible for visas, admission, or parole (i)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) knows, or has reason to believe, has knowingly engaged in any activity described in subsection (a)(2) is—
(I)inadmissible to the United States; (II)ineligible to receive a visa or other documentation to enter the United States; and
(III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). (ii)Current visas revoked (I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), revoke any visa or other entry documentation issued to an alien described in clause (i) regardless of when the visa or other entry documentation is issued.
(II)Effect of revocationA revocation under subclause (I) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession. (2)Exceptions (A)UN headquarters agreementThe sanctions described under paragraph (1)(B) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
(B)Prior transfer directiveThe sanctions described under paragraph (1)(A) shall not apply with respect to property and interests in property of the Government of Iran that were blocked pursuant to Executive Order 12170 of November 14, 1979 (Blocking Iranian Government Property), and thereafter made subject to the transfer directives set forth in Executive Order 12281 of January 19, 1981 (Direction to Transfer Certain Iranian Government Assets), and any implementing regulations with respect to such Executive Order 12281. (C)Humanitarian exceptionThe sanctions described under paragraph (1)(B) and (1)(A) shall not apply with respect to any person for conducting or facilitating a transaction for the provision (including any sale) of agricultural commodities, food, medicine, or medical devices to Iran.
(c)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations promulgated to carry out this section or the sanctions imposed pursuant to this section to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act. (d)TerminationSanctions imposed in accordance with this section may be terminated or may be waived with respect to a foreign person if the President submits the certification required in section 8 of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) as amended by this Act.
103.Sanctions with respect to listed persons involved in international arms sales to Iran
(a)Imposition of sanctions
(1)In generalNot later than 60 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall impose the sanctions described in subsection (b) with respect to each foreign person the President determines, on or after such date of enactment, engages in an activity described in paragraph (2). (2)Activity describedAn activity described in this paragraph is any of the following:
(A)Any activity that materially contributes to the supply, sale, or transfer, directly or indirectly, to or from Iran, or for the use in or benefit of Iran, of arms or related materiel, including spare parts. (B)The provision to the Government of Iran any technical training, financial resources or services, advice, other services, or assistance related to the supply, sale, transfer, manufacture, maintenance, or use of arms and related materiel described in subparagraph (A).
(C)Any activity that materially contributes to, or poses a risk of materially contributing to, the proliferation of arms or related materiel or items intended for military end-uses or military end-users, including any efforts to manufacture, acquire, possess, develop, transport, transfer, or use such items, by the Government of Iran (including persons owned or controlled by, or acting for or on behalf of the Government of Iran) or paramilitary organizations financially or militarily supported by the Government of Iran. (D)Materially assisting, sponsoring, or providing financial, material, or technological support for, or goods or services to or in support of, any person whose property and interests in property are blocked pursuant to this Act.
(E)Making any contribution or provision of funds, goods, or services by, to, or for the benefit of any person whose property and interests in property are blocked pursuant to this Act. (F)Receiving any contribution or provision of funds, goods, or services from any such person whose property and interests in property are blocked pursuant to this Act.
(G)Being owned or controlled by, or acting or purporting to act for or on behalf of, directly or indirectly, any person whose property and interests in property are blocked pursuant to this Act. (b)Sanctions described (1)In generalThe sanctions described in this subsection are the following:
(A)Blocking of propertyThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person. (B)Aliens ineligible for visas, admission, or parole (i)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) knows, or has reason to believe, has knowingly engaged in any activity described in subsection (a)(2) is—
(I)inadmissible to the United States; (II)ineligible to receive a visa or other documentation to enter the United States; and
(III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). (ii)Current visas revoked (I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), revoke any visa or other entry documentation issued to an alien described in clause (i) regardless of when the visa or other entry documentation is issued.
(II)Effect of revocationA revocation under subclause (I) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession. (2)Exceptions (A)UN headquarters agreementThe sanctions described under paragraph (1)(B) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
(B)Prior transfer directiveThe sanctions described under paragraph (1)(A) shall not apply with respect to property and interests in property of the Government of Iran that were blocked pursuant to Executive Order 12170 of November 14, 1979 (Blocking Iranian Government Property), and thereafter made subject to the transfer directives set forth in Executive Order 12281 of January 19, 1981 (Direction to Transfer Certain Iranian Government Assets), and any implementing regulations with respect to such Executive Order 12281. (C)Humanitarian exceptionThe sanctions described under paragraph (1)(B) and (1)(A) shall not apply with respect to any person for conducting or facilitating a transaction for the provision (including any sale) of agricultural commodities, food, medicine, or medical devices to Iran.
(c)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations promulgated to carry out this section or the sanctions imposed pursuant to this section to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act. (d)Termination (1)In generalSanctions may be terminated or may be waived with respect to a foreign person described in subsection (a)(1)(A) if the President certifies to the appropriate congressional committees that the person is no longer engaged in activities described in paragraph (2) of such subsection.
(2)Appropriate congressional committeesIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and
(B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate. 104.Additional conditions for termination and elimination of sunset of sanctions under the Iran Sanctions Act of 1996 (a)Termination conditionsSection 8 of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended—
(1)by striking The requirement and inserting (a) In general.—The requirement; and (2)by adding at the end the following:

(b)Additional conditions for terminationIn addition to the requirement under subsection (a), sanctions imposed under section 5(a) shall remain in effect unless the President determines and certifies to the appropriate congressional committees that Iran has complied with each of the following: (1)Declared to the International Atomic Energy Agency a full account of the prior military dimensions of its nuclear program and permanently and verifiably abandons such work in perpetuity.
(2)Stopped enrichment of and never returns to plutonium reprocessing, including by closing its heavy water reactor. (3)Provided the International Atomic Energy Agency with unqualified access to all sites throughout the entire country.
(4)Ended its proliferation of ballistic missiles and halts further launching or development of nuclear-capable missile systems. (5)Released all United States citizens, as well as citizens of United States partners and allies, that are unjustly detained and held captive in Iran.
(6)Respected the sovereignty of the Government of Iraq through no longer preventing, hindering, or disrupting any efforts by that Government with regard to the disarming, demobilization and reintegration of Iranian-backed militias in Iraq. (7)Ended its military support for the Houthi militia (Ansarallah) and worked towards a peaceful, political settlement in Yemen.
(8)Withdrawn all forces under Iran’s command throughout the entirety of Syria. (9)Ended support for the Taliban and other terrorists in Afghanistan and the region and ceased to harbor senior al-Qaeda leaders.
(10)Ended the Islamic Revolutionary Guard Corps’ Quds Force’s support for terrorists around the world. (11)Ended its threatening behavior against its neighbors, including its threats to destroy Israel and its firing of missiles at Saudi Arabia and the United Arab Emirates, threats to international shipping, and destructive cyberattacks.
(12)Ceased violently attacking and killing peaceful protesters in Iran, and provided a full accounting for the 1500 peaceful protesters reported to be killed in November 2019 when fired upon by Iranian security forces.. (b)Elimination of sunsetSection 13 of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) is repealed.
105.Sectoral sanctions on Iran under the Iran Freedom and Counter-Proliferation Act of 2012
(a)Amendments with respect to covered sectors
(1)Subsection (b) of section 1244 of the National Defense Authorization Act for Fiscal Year 2013 (22 U.S.C. 8803) is amended by inserting iron, steel, aluminum, copper, construction, manufacturing, mining, textile, petrochemical, automotive, financial after energy, each place it appears. (2)Subsection (c) of such section 1244 is amended by inserting iron, steel, aluminum, copper, construction, manufacturing, mining, textile, petrochemical, automotive, financial after energy, each place it appears.
(b)Amendment with respect to waiver authoritySubsection (i) of such section 1244 is amended by adding at the end the following:  (3)TerminationThe authority to issue a waiver under this section shall terminate on the date that is 2 years after the date of the enactment of this paragraph..
(c)Termination of certain waivers of sanctions with respect to nuclear activities in or with Iran
(1)TerminationAs of the date of the enactment of this Act, any waiver of the application of sanctions provided for under any of sections 1244 through 1247 of the National Defense Authorization Act for Fiscal Year 2013 (22 U.S.C. 8803 through 8806), or provided to enable an activity described in subsection (b), is terminated. The President may not issue a new such waiver for such an activity on or after such date of enactment unless the President makes the certification to Congress pursuant to section 8 of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) as amended by this Act. (2)Activities describedAn activity described in this subsection is a nuclear activity in or with Iran with respect to which a waiver described in subsection (a) was issued in connection with the Joint Comprehensive Plan of Action, including the following:
(A)The Arak reactor redesign. (B)The transfer into Iran of enriched uranium for the Tehran Research Reactor.
(C)The modification of 2 centrifuge cascades at the Fordow facility for nonsensitive purposes. (3)Joint comprehensive plan of action definedIn this section, the term Joint Comprehensive Plan of Action means the Joint Comprehensive Plan of Action signed at Vienna on July 14, 2015, by Iran and by France, Germany, the Russian Federation, the People’s Republic of China, the United Kingdom, and the United States, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action.
106.Amendments to the comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
(a)Amendments to criteria for terminationSection 401 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 is amended by adding at the end the following:  (d)Additional matters To be certifiedThe certification described in subsection (a) shall also include a certification that Iran has complied with each of the following:
(1)Declared to the International Atomic Energy Agency a full account of the prior military dimensions of its nuclear program and permanently and verifiably abandons such work in perpetuity. (2)Stopped enrichment of and never returns to plutonium reprocessing, including by closing its heavy water reactor.
(3)Provided the International Atomic Energy Agency with unqualified access to all sites throughout the entire country. (4)Ended its proliferation of ballistic missiles and halts further launching or development of nuclear-capable missile systems.
(5)Released all United States citizens, as well as citizens of United States partners and allies, that are unjustly detained and held captive in Iran. (6)Respected the sovereignty of the Government of Iraq through no longer preventing, hindering, or disrupting any efforts by that Government with regard to the disarming, demobilization and reintegration of Iranian-backed militias in Iraq.
(7)Ended its military support for the Houthi militia (Ansarallah) and worked towards a peaceful, political settlement in Yemen. (8)Withdrawn all forces under Iran’s command throughout the entirety of Syria.
(9)Ended support for the Taliban and other terrorists in Afghanistan and the region and ceased to harbor senior al-Qaeda leaders. (10)Ended the Islamic Revolutionary Guard Corps’ Quds Force’s support for terrorists around the world.
(11)Ended its threatening behavior against its neighbors, including its threats to destroy Israel and its firing of missiles at Saudi Arabia and the United Arab Emirates, threats to international shipping, and destructive cyberattacks. (12)Ceased violently attacking and killing peaceful protesters in Iran, and provided a full accounting for the 1500 peaceful protesters reported to be killed in November 2019 when fired upon by Iranian security forces.
(e)Termination of waiver authorityThe authority to issue a waiver under this section shall terminate on the date that is 2 years after the date of the enactment of this subsection.. (b)Listing of Iranian Persons for Human Rights Abuses Committed in Other CountriesSection 105(b)(1) of the the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8514) is amended by inserting , or against the people of Iraq, Syria, Lebanon, Yemen, or Venezuela before the period at the end.
107.Congressional review of certain actions relating to sanctions imposed with respect to Iran
(a)Submission to congress of proposed action
(1)In generalNotwithstanding any other provision of law, before taking any action described in paragraph (2), the President shall submit to the appropriate congressional committees and leadership a report that describes the proposed action and the reasons for that action. (2)Actions described (A)In generalAn action described in this paragraph is—
(i)an action to terminate the application of any sanctions described in subparagraph (B); (ii)with respect to sanctions described in subparagraph (B) imposed by the President with respect to a person, an action to waive the application of those sanctions with respect to that person; or
(iii)a licensing action that significantly alters United States foreign policy with respect to Iran. (B)Sanctions describedThe sanctions described in this subparagraph are sanctions with respect to Iran provided for under—
(i)the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note); (ii)the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.);
(iii)section 1245 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a); (iv)the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701 et seq.);
(v)the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8801 et seq.); (vi)the International Emergency Economic Powers Act (50 U.S.C. 1701 note); or
(vii)any other statute or Executive order that requires or authorizes the imposition of sanctions with respect to Iran. (3)Description of type of actionEach report submitted under paragraph (1) with respect to an action described in paragraph (2) shall include a description of whether the action—
(A)is not intended to significantly alter United States foreign policy with respect to Iran; or (B)is intended to significantly alter United States foreign policy with respect to Iran.
(4)Inclusion of additional matter
(A)In generalEach report submitted under paragraph (1) that relates to an action that is intended to significantly alter United States foreign policy with respect to Iran shall include a description of— (i)the significant alteration to United States foreign policy with respect to Iran;
(ii)the anticipated effect of the action on the national security interests of the United States; and (iii)the policy objectives for which the sanctions affected by the action were initially imposed.
(B)Requests from banking and financial services committeesThe Committee on Banking, Housing, and Urban Affairs of the Senate or the Committee on Financial Services of the House of Representatives may request the submission to the Committee of the matter described in clauses (ii) and (iii) of subparagraph (A) with respect to a report submitted under paragraph (1) that relates to an action that is not intended to significantly alter United States foreign policy with respect to Iran. (5)Confidentiality of proprietary informationProprietary information that can be associated with a particular person with respect to an action described in paragraph (2) may be included in a report submitted under paragraph (1) only if the appropriate congressional committees and leadership provide assurances of confidentiality, unless that person otherwise consents in writing to such disclosure.
(6)Rule of constructionParagraph (2)(A)(iii) shall not be construed to require the submission of a report under paragraph (1) with respect to the routine issuance of a license that does not significantly alter United States foreign policy with respect to Iran. (b)Period for review by congress (1)In generalDuring the period of 30 calendar days beginning on the date on which the President submits a report under subsection (a)(1)—
(A)in the case of a report that relates to an action that is not intended to significantly alter United States foreign policy with respect to Iran, the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives should, as appropriate, hold hearings and briefings and otherwise obtain information in order to fully review the report; and (B)in the case of a report that relates to an action that is intended to significantly alter United States foreign policy with respect to Iran, the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives should, as appropriate, hold hearings and briefings and otherwise obtain information in order to fully review the report.
(2)ExceptionThe period for congressional review under paragraph (1) of a report required to be submitted under subsection (a)(1) shall be 60 calendar days if the report is submitted on or after July 10 and on or before September 7 in any calendar year. (3)Limitation on actions during initial congressional review periodNotwithstanding any other provision of law, during the period for congressional review provided for under paragraph (1) of a report submitted under subsection (a)(1) proposing an action described in subsection (a)(2), including any additional period for such review as applicable under the exception provided in paragraph (2), the President may not take that action unless a joint resolution of approval with respect to that action is enacted in accordance with subsection (c).
(4)Limitation on actions during presidential consideration of a joint resolution of disapprovalNotwithstanding any other provision of law, if a joint resolution of disapproval relating to a report submitted under subsection (a)(1) proposing an action described in subsection (a)(2) passes both Houses of Congress in accordance with subsection (c), the President may not take that action for a period of 12 calendar days after the date of passage of the joint resolution of disapproval. (5)Limitation on actions during congressional reconsideration of a joint resolution of disapprovalNotwithstanding any other provision of law, if a joint resolution of disapproval relating to a report submitted under subsection (a)(1) proposing an action described in subsection (a)(2) passes both Houses of Congress in accordance with subsection (c), and the President vetoes the joint resolution, the President may not take that action for a period of 10 calendar days after the date of the President’s veto.
(6)Effect of enactment of a joint resolution of disapprovalNotwithstanding any other provision of law, if a joint resolution of disapproval relating to a report submitted under subsection (a)(1) proposing an action described in subsection (a)(2) is enacted in accordance with subsection (c), the President may not take that action. (c)Joint resolutions of disapproval or approval (1)DefinitionsIn this subsection:
(A)Joint resolution of approvalThe term joint resolution of approval means only a joint resolution of either House of Congress— (i)the title of which is as follows: A joint resolution approving the President’s proposal to take an action relating to the application of certain sanctions with respect to Iran.; and
(ii)the sole matter after the resolving clause of which is the following: Congress approves of the action relating to the application of sanctions imposed with respect to Iran proposed by the President in the report submitted to Congress under section 2(a)(1) of the Iran Sanctions Relief Review Act of 2021 on _______ relating to ________., with the first blank space being filled with the appropriate date and the second blank space being filled with a short description of the proposed action. (B)Joint resolution of disapprovalThe term joint resolution of disapproval means only a joint resolution of either House of Congress—
(i)the title of which is as follows: A joint resolution disapproving the President’s proposal to take an action relating to the application of certain sanctions with respect to Iran.; and (ii)the sole matter after the resolving clause of which is the following: Congress disapproves of the action relating to the application of sanctions imposed with respect to Iran proposed by the President in the report submitted to Congress under section 2(a)(1) of the Iran Sanctions Relief Review Act of 2021 on _______ relating to ________., with the first blank space being filled with the appropriate date and the second blank space being filled with a short description of the proposed action.
(2)IntroductionDuring the period of 30 calendar days provided for under subsection (b)(1), including any additional period as applicable under the exception provided in subsection (b)(2), a joint resolution of approval or joint resolution of disapproval may be introduced— (A)in the House of Representatives, by the majority leader or the minority leader; and
(B)in the Senate, by the majority leader (or the majority leader’s designee) or the minority leader (or the minority leader’s designee). (3)Floor consideration in house of representativesIf a committee of the House of Representatives to which a joint resolution of approval or joint resolution of disapproval has been referred has not reported the joint resolution within 10 calendar days after the date of referral, that committee shall be discharged from further consideration of the joint resolution.
(4)Consideration in the senate
(A)Committee referralA joint resolution of approval or joint resolution of disapproval introduced in the Senate shall be— (i)referred to the Committee on Banking, Housing, and Urban Affairs if the joint resolution relates to a report under subsection (a)(3)(A) that relates to an action that is not intended to significantly alter United States foreign policy with respect to Iran; and
(ii)referred to the Committee on Foreign Relations if the joint resolution relates to a report under subsection (a)(3)(B) that relates to an action that is intended to significantly alter United States foreign policy with respect to Iran. (B)Reporting and dischargeIf the committee to which a joint resolution of approval or joint resolution of disapproval was referred has not reported the joint resolution within 10 calendar days after the date of referral of the joint resolution, that committee shall be discharged from further consideration of the joint resolution and the joint resolution shall be placed on the appropriate calendar.
(C)Proceeding to considerationNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time after the Committee on Banking, Housing, and Urban Affairs or the Committee on Foreign Relations, as the case may be, reports a joint resolution of approval or joint resolution of disapproval to the Senate or has been discharged from consideration of such a joint resolution (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. (D)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a joint resolution of approval or joint resolution of disapproval shall be decided without debate.
(E)Consideration of veto messagesDebate in the Senate of any veto message with respect to a joint resolution of approval or joint resolution of disapproval, including all debatable motions and appeals in connection with the joint resolution, shall be limited to 10 hours, to be equally divided between, and controlled by, the majority leader and the minority leader or their designees. (5)Rules relating to senate and house of representatives (A)Treatment of senate joint resolution in houseIn the House of Representatives, the following procedures shall apply to a joint resolution of approval or a joint resolution of disapproval received from the Senate (unless the House has already passed a joint resolution relating to the same proposed action):
(i)The joint resolution shall be referred to the appropriate committees. (ii)If a committee to which a joint resolution has been referred has not reported the joint resolution within 2 calendar days after the date of referral, that committee shall be discharged from further consideration of the joint resolution.
(iii)Beginning on the third legislative day after each committee to which a joint resolution has been referred reports the joint resolution to the House or has been discharged from further consideration thereof, it shall be in order to move to proceed to consider the joint resolution in the House. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on the joint resolution. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order. (iv)The joint resolution shall be considered as read. All points of order against the joint resolution and against its consideration are waived. The previous question shall be considered as ordered on the joint resolution to final passage without intervening motion except 2 hours of debate equally divided and controlled by the sponsor of the joint resolution (or a designee) and an opponent. A motion to reconsider the vote on passage of the joint resolution shall not be in order.
(B)Treatment of house joint resolution in senate
(i)Receipt before passageIf, before the passage by the Senate of a joint resolution of approval or joint resolution of disapproval, the Senate receives an identical joint resolution from the House of Representatives, the following procedures shall apply: (I)That joint resolution shall not be referred to a committee.
(II)With respect to that joint resolution— (aa)the procedure in the Senate shall be the same as if no joint resolution had been received from the House of Representatives; but
(bb)the vote on passage shall be on the joint resolution from the House of Representatives. (ii)Receipt after passageIf, following passage of a joint resolution of approval or joint resolution of disapproval in the Senate, the Senate receives an identical joint resolution from the House of Representatives, that joint resolution shall be placed on the appropriate Senate calendar.
(iii)No companion measureIf a joint resolution of approval or a joint resolution of disapproval is received from the House, and no companion joint resolution has been introduced in the Senate, the Senate procedures under this subsection shall apply to the House joint resolution. (C)Application to revenue measuresThe provisions of this paragraph shall not apply in the House of Representatives to a joint resolution of approval or joint resolution of disapproval that is a revenue measure.
(6)Rules of house of representatives and senateThis subsection is enacted by Congress— (A)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, and supersedes other rules only to the extent that it is inconsistent with such rules; and
(B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House. (d)Appropriate congressional committees and leadership definedIn this section, the term appropriate congressional committees and leadership means—
(1)the Committee on Financial Services, the Committee on Foreign Affairs, and the Speaker, the majority leader, and the minority leader of the House of Representatives; and (2)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the majority and minority leaders of the Senate.
108.Clarification of guidance relating to Iran’s shipping sector
(a)In generalThe President shall direct the Office of Foreign Asset Control of the Department of the Treasury to issue regulations and guidance expanding the list of services constituting significant support to the shipping sector of Iran to include— (1)port authorities;
(2)importing agents; (3)management firms;
(4)charterers; (5)operators;
(6)marine insurers; (7)classification societies; and
(8)all other maritime services providers. (b)Additional update of advisoryThe President shall also direct the Secretary of State, the Secretary of the Treasury, and the Coast Guard to update the Sanctions Advisory for the Maritime Industry, Energy and Metals Sectors, and Related communities issued on May 14, 2020, in accordance with the expanded definition of significant support to the shipping sector promulgated in accordance with subsection (a).
109.Sunset of waiver and license authorities
(a)In generalThe President’s authority to issue waivers or licenses to sanctions pursuant to sections 203 and 205 of the International Emergency Economic Powers Act of 1976 with regard to sanctions required or authorized by legislation or executive orders described in subsection (b), and any waivers or licenses issued pursuant to such legislation or executive orders, shall cease to apply 2 years after the date of enactment of this Act. (b)Sanctions describedThe sanctions required or authorized by legislation and executive orders include the following:
(1)This Act, and the amendments made by this Act. (2)The Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
(3)The Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.). (4)Section 1245 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a).
(5)The Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701 et seq.). (6)The Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8801 et seq.).
(7)The International Emergency Economic Powers Act (50 U.S.C. 1701 note). (8)Any other statute or Executive order that requires or authorizes the imposition of sanctions with respect to Iran.
110.Codification and application on transfers of funds involving Iran
(a)Codification and prohibition of transfers of funds involving iran
(1)Codification of regulationsNotwithstanding sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704), section 560.516 of title 31, Code of Federal Regulations, as in effect on January 1, 2021, shall apply with respect to transfers of funds to or from Iran, or for the direct or indirect benefit of an Iranian person or the Government of Iran, for the period beginning on or after such date of enactment and ending on the date on which the President makes the certification to Congress under section 8 of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) as amended by this Act. (2)Additional prohibitionNotwithstanding section 302 of this Act or sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704)—
(A)the regulations prohibiting the debiting or crediting of an Iranian account in section 560.516 of title 31, Code of Federal Regulations, as in effect on January 1, 2021, and codified in paragraph (1) shall apply to foreign financial institutions if the transaction or transactions is conducted in the legal tender of the United States; and (B)United States financial institutions shall be prohibited from engaging in a significant transaction or transactions, including purchasing or selling foreign exchange with large-value payment systems, with a foreign financial institution that violates the regulations and prohibitions described in subparagraph (A).
(3)Rule of constructionWith the exception of paragraph (4), the President may not issue a license to permit a transaction or transactions under this subsection. (4)SuspensionThe President may suspend the prohibition in paragraph (2) for a period not to exceed 180 days, and may renew the suspension for additional periods of not more than 180 days, on and after the date on which the President provides to the appropriate congressional committees the certification required in section 8 of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) as amended by this Act.
111.Applicability of congressional review of certain agency rulemaking relating to Iran
(a)In generalNotwithstanding any other provision of law, any rule to amend or otherwise alter a covered regulatory provision as defined in subsection (c) that is published on or after the date of the enactment of this Act shall be deemed to be a rule or major rule (as the case may be) for purposes of chapter 8 of title 5, United States Code, and shall be subject to all applicable requirements of chapter 8 of title 5, United States Code. (b)Quarterly reportsNot later than 60 days after the date of the enactment of this Act, and every 90 days thereafter, the head of the applicable department or agency of the Federal Government shall submit to the appropriate congressional committees a report on the operation of the licensing system under each covered regulatory provision as defined in subsection (c) for the preceding 2-year period, including—
(1)the number and types of licenses applied for; (2)the number and types of licenses approved;
(3)a summary of each license approved; (4)a summary of transactions conducted pursuant to a general license;
(5)the average amount of time elapsed from the date of filing of a license application until the date of its approval; (6)the extent to which the licensing procedures were effectively implemented; and
(7)a description of comments received from interested parties about the extent to which the licensing procedures were effective, after the applicable department or agency holds a public 30-day comment period. (c)DefinitionIn this section, the term covered regulatory provision means any provision of part 535, 560, 561, or 1060 of title 31, Code of Federal Regulations, and in EAR 742 and 746 related to Iran, as such parts were in effect on the date of enactment of this Act.
112.Strict liability of parent companies and foreign subsidiaries for violations of Foreign Corrupt Practices Act of 1977Section 218 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8725) is amended by adding at the end the following:  (e)Strict liability of parent companies and foreign subsidiaries for violations of Foreign Corrupt Practices Act of 1977The President shall prohibit a United States person or an entity owned, controlled, or beneficially owned by a United States person and established or maintained outside the United States from engaging in any transaction directly or indirectly with the Government of Iran or any person subject to the jurisdiction of the Government of Iran that is authorized pursuant to a general license under part 560 of title 31, Code of Federal Regulations if the transaction were engaged in by a United States person or in the United States and would violate any provision of the Foreign Corrupt Practices Act of 1977..
113.Expansion of sanctions with respect to efforts by Iran to acquire ballistic missile and related technology
(a)Certain personsSection 1604(a) of the Iran-Iraq Arms Non-Proliferation Act of 1992 (Public Law 102–484; 50 U.S.C. 1701 note) is amended by inserting , to acquire ballistic missile or related technology, after nuclear weapons. (b)Foreign countriesSection 1605(a) of the Iran-Iraq Arms Non-Proliferation Act of 1992 (Public Law 102–484; 50 U.S.C. 1701 note) is amended, in the matter preceding paragraph (1), by inserting , to acquire ballistic missile or related technology, after nuclear weapons.
114.Expansion of sanctions under Iran Sanctions Act of 1996 with respect to persons that acquire or develop ballistic missilesSection 5(b)(1)(B) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended— (1)in clause (i), by striking would likely and inserting may; and
(2)in clause (ii)— (A)in subclause (I), by striking ; or and inserting a semicolon;
(B)by redesignating subclause (II) as subclause (III); and (C)by inserting after subclause (I) the following:

(II)acquire or develop ballistic missiles and the capability to launch ballistic missiles; or. 115.Imposition of sanctions with respect to Ballistic Missile Program of Iran (a)In generalTitle II of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8721 et seq.) is amended by adding at the end the following:

CMeasures Relating To Ballistic Missile Program Of Iran
231.Definitions
(a)In generalIn this subtitle: (1)Agricultural commodityThe term agricultural commodity has the meaning given that term in section 102 of the Agricultural Trade Act of 1978 (7 U.S.C. 5602).
(2)Appropriate congressional committeesThe term appropriate congressional committees means the committees specified in section 14(2) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note). (3)Correspondent account; payable-through accountThe terms correspondent account and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.
(4)Foreign financial institutionThe term foreign financial institution has the meaning of that term as determined by the Secretary of the Treasury pursuant to section 104(i) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(i)). (5)GovernmentThe term Government, with respect to a foreign country, includes any agencies or instrumentalities of that Government and any entities controlled by that Government.
(6)Medical deviceThe term medical device has the meaning given the term device in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321). (7)MedicineThe term medicine has the meaning given the term drug in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
(b)Determinations of significanceFor purposes of this subtitle, in determining if financial transactions or financial services are significant, the President may consider the totality of the facts and circumstances, including factors similar to the factors set forth in section 561.404 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling). 232.Imposition of sanctions with respect to persons that support the Ballistic Missile Program of Iran (a)Identification of persons (1)In generalNot later than 120 days after the date of the enactment of the Maximum Pressure Act, and not less frequently than once every 180 days thereafter, the President shall submit to the appropriate congressional committees a report identifying persons that have provided material support to the Government of Iran in the development of the ballistic missile program of Iran.
(2)ElementsEach report required by paragraph (1) shall include the following: (A)An identification of persons (disaggregated by Iranian and non-Iranian persons) with respect to which there is credible evidence that such persons have provided material support to the Government of Iran in the development of the ballistic missile program of Iran, including persons that have—
(i)engaged in the direct or indirect provision of material support to such program; (ii)facilitated, supported, or engaged in activities to further the development of such program;
(iii)transmitted information relating to ballistic missiles to the Government of Iran; or (iv)otherwise aided such program.
(B)A description of the character and significance of the cooperation of each person identified under subparagraph (A) with the Government of Iran with respect to such program. (C)An assessment of the cooperation of the Government of the Democratic People’s Republic of Korea with the Government of Iran with respect to such program.
(3)Classified annexEach report required by paragraph (1) shall be submitted in unclassified form, but may contain a classified annex. (b)Blocking of propertyNot later than 15 days after submitting a report required by subsection (a)(1), the President shall, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of any person specified in such report that engages in activities described in subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
(c)Exclusion from United States
(1)In generalExcept as provided in paragraph (2), the Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien subject to blocking of property and interests in property under subsection (b). (2)Compliance with united nations headquarters agreementParagraph (1) shall not apply to the head of state of Iran, or necessary staff of that head of state, if admission to the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States.
(d)Facilitation of certain transactionsThe President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines knowingly, on or after the date that is 180 days after the date of the enactment of the Maximum Pressure Act, conducts or facilitates a significant financial transaction for a person subject to blocking of property and interests in property under subsection (b). 233.Blocking of property of persons affiliated with certain Iranian entities (a)Blocking of property (1)In generalThe President shall, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of any person described in paragraph (2) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
(2)Persons describedA person described in this paragraph is— (A)an entity that is owned or controlled—
(i)by the Aerospace Industries Organization, the Shahid Hemmat Industrial Group, the Shahid Bakeri Industrial Group, or any agent or affiliate of such organization or group; or (ii)collectively by a group of individuals that hold an interest in the Aerospace Industries Organization, the Shahid Hemmat Industrial Group, the Shahid Bakeri Industrial Group, or any agent or affiliate of such organization or group, even if none of those individuals hold a 25 percent or greater interest in the entity; or
(B)a person that owns or controls an entity described in subparagraph (A). (b)Facilitation of certain transactionsThe President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines knowingly, on or after the date that is 180 days after the date of the enactment of the Maximum Pressure Act, conducts or facilitates a significant financial transaction for a person subject to blocking of property and interests in property under subsection (a).
(c)Iran missile proliferation watch list
(1)In generalNot later than 90 days after the date of the enactment of the Maximum Pressure Act, and not less frequently than annually thereafter, the Secretary of the Treasury shall submit to the appropriate congressional committees and publish in the Federal Register a list of— (A)each entity in which the Aerospace Industries Organization, the Shahid Hemmat Industrial Group, the Shahid Bakeri Industrial Group, or any agent or affiliate of such organization or group has an ownership interest of more than 0 percent and less than 25 percent;
(B)each entity in which the Aerospace Industries Organization, the Shahid Hemmat Industrial Group, the Shahid Bakeri Industrial Group, or any agent or affiliate of such organization or group does not have an ownership interest but maintains a presence on the board of directors of the entity or otherwise influences the actions, policies, or personnel decisions of the entity; and (C)each person that owns or controls an entity described in subparagraph (A) or (B).
(2)ReferenceThe list required by paragraph (1) may be referred to as the Iran Missile Proliferation Watch List. (d)Comptroller general report (1)In generalThe Comptroller General of the United States shall—
(A)conduct a review of each list required by subsection (c)(1); and (B)not later than 180 days after each such list is submitted to the appropriate congressional committees under that subsection, submit to the appropriate congressional committees a report on the review conducted under subparagraph (A) that includes a list of persons not included in that list that qualify for inclusion in that list, as determined by the Comptroller General.
(2)ConsultationsIn preparing the report required by paragraph (1)(B), the Comptroller General shall consult with nongovernmental organizations. 234.Imposition of sanctions with respect to certain persons involved in ballistic missile activities (a)CertificationNot later than 120 days after the date of the enactment of the Maximum Pressure Act, and not less frequently than once every 180 days thereafter, the President shall submit to the appropriate congressional committees a certification that each person listed in an annex of United Nations Security Council Resolution 1737 (2006), 1747 (2007), or 1929 (2010) is not directly or indirectly facilitating, supporting, or involved with the development of or transfer to Iran of ballistic missiles or technology, parts, components, or technology information relating to ballistic missiles.
(b)Blocking of propertyIf the President is unable to make a certification under subsection (a) with respect to a person and the person is not currently subject to sanctions with respect to Iran under any other provision of law, the President shall, not later than 15 days after that certification would have been required under that subsection— (1)in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of that person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person; and
(2)publish in the Federal Register a report describing the reason why the President was unable to make a certification with respect to that person. (c)Exclusion from united states (1)In generalExcept as provided in paragraph (2), the Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien subject to blocking of property and interests in property under subsection (b).
(2)Compliance with united nations headquarters agreementParagraph (1) shall not apply to the head of state of Iran, or necessary staff of that head of state, if admission to the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States. (d)Facilitation of certain transactionsThe President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines knowingly, on or after the date that is 180 days after the date of the enactment of the Maximum Pressure Act, conducts or facilitates a significant financial transaction for a person subject to blocking of property and interests in property under subsection (b).
235.Imposition of sanctions with respect to certain sectors of Iran that support the ballistic missile program of Iran
(a)List of sectors
(1)In generalNot later than 120 days after the date of the enactment of the Maximum Pressure Act, and not less frequently than once every 180 days thereafter, the President shall submit to the appropriate congressional committees and publish in the Federal Register a list of the sectors of the economy of Iran that are directly or indirectly facilitating, supporting, or involved with the development of or transfer to Iran of ballistic missiles or technology, parts, components, or technology information relating to ballistic missiles. (2)Certain sectors (A)In generalNot later than 120 days after the date of enactment of the Maximum Pressure Act, the President shall submit to the appropriate congressional committees a determination as to whether each of the chemical, computer science, construction, electronic, metallurgy, mining, research (including universities and research institutions), and telecommunications sectors of Iran meet the criteria specified in paragraph (1).
(B)Inclusion in initial listIf the President determines under subparagraph (A) that the sectors of the economy of Iran specified in such subparagraph meet the criteria specified in paragraph (1), that sector shall be included in the initial list submitted and published under that paragraph. (b)Sanctions with respect to specified sectors of Iran (1)Blocking of propertyThe President shall, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of any person described in paragraph (4) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
(2)Exclusion from united states
(A)In generalExcept as provided in subparagraph (B), the Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien that is a person described in paragraph (4). (B)Compliance with united nations headquarters agreementSubparagraph (A) shall not apply to the head of state of Iran, or necessary staff of that head of state, if admission to the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States.
(3)Facilitation of certain transactionsExcept as provided in this section, the President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines knowingly, on or after the date that is 180 days after the date of the enactment of the Maximum Pressure Act, conducts or facilitates a significant financial transaction for a person described in paragraph (4). (4)Persons describedA person is described in this paragraph if the President determines that the person, on or after the date that is 180 days after the date of the enactment of the Maximum Pressure Act—
(A)operates in a sector of the economy of Iran included in the most recent list published by the President under subsection (a); (B)knowingly provides significant financial, material, technological, or other support to, or goods or services in support of, any activity or transaction on behalf of or for the benefit of a person described in subparagraph (A); or
(C)is owned or controlled by a person described in subparagraph (A). (c)Humanitarian exceptionThe President may not impose sanctions under this section with respect to any person for conducting or facilitating a transaction for the sale of agricultural commodities, food, medicine, or medical devices to Iran or for the provision of humanitarian assistance to the people of Iran.
236.Identification of foreign persons that support the Ballistic Missile Program of Iran in certain sectors of Iran
(a)In generalNot later than 120 days after the date of the enactment of the Maximum Pressure Act, and not less frequently than annually thereafter, the President shall submit to the appropriate congressional committees and publish in the Federal Register a list of all foreign persons that have, based on credible information, directly or indirectly facilitated, supported, or been involved with the development of ballistic missiles or technology, parts, components, or technology information related to ballistic missiles in the following sectors of the economy of Iran during the period specified in subsection (b): (1)Chemical.
(2)Computer Science. (3)Construction.
(4)Electronic. (5)Metallurgy.
(6)Mining. (7)Petrochemical.
(8)Research (including universities and research institutions). (9)Telecommunications.
(10)Any other sector of the economy of Iran identified under section 235(a). (b)Period specifiedThe period specified in this subsection is—
(1)with respect to the first list submitted under subsection (a), the period beginning on the date of the enactment of the Maximum Pressure Act and ending on the date that is 120 days after such date of enactment; and (2)with respect to each subsequent list submitted under such subsection, the one year period preceding the submission of the list.
(c)Comptroller general report
(1)In generalWith respect to each list submitted under subsection (a), not later than 120 days after the list is submitted under that subsection, the Comptroller General of the United States shall submit to the appropriate congressional committees— (A)an assessment of the processes followed by the President in preparing the list;
(B)an assessment of the foreign persons included in the list; and (C)a list of persons not included in the list that qualify for inclusion in the list, as determined by the Comptroller General.
(2)ConsultationsIn preparing the report required by paragraph (1), the Comptroller General shall consult with nongovernmental organizations. (d)Credible information definedIn this section, the term credible information has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note)..
116.Mandatory sanctions with respect to financial institutions that engage in certain transactions on behalf of persons involved in human rights abuses or that export sensitive technology to Iran
(a)In generalSection 104(c)(2) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(c)(2)) is amended— (1)in subparagraph (D), by striking or at the end;
(2)in subparagraph (E), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:

(F)facilitates a significant transaction or transactions or provides significant financial services for a person that is subject to sanctions under section 105(c), 105A(c), 105B(c), or 105C(a);. (b)Effective dateThe amendments made by subsection (a) take effect on the date of the enactment of this Act and apply with respect to any activity described in subparagraph (F) of section 104(c)(2) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, as added by subsection (a)(3), initiated on or after the date that is 90 days after such date of enactment.
(c)RegulationsNot later than 90 days after the date of the enactment of this Act, the Secretary of the Treasury shall prescribe regulations to carry out the amendments made by subsection (a). 117.Additional sanctions with respect to foreign persons that support or conduct certain transactions with Iran’s Revolutionary Guard Corps or other sanctioned persons (a)IdentificationSection 302(a)(1) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742(a)(1)) is amended—
(1)in the matter preceding subparagraph (A), by striking Not later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, and inserting Not later than 60 days after the date of the enactment of the Maximum Pressure Act, and every 60 days thereafter,; (2)in subparagraph (B), by inserting , provide significant financial services to, or provide material support to after transactions with; and
(3)in subparagraph (C)— (A)in the matter preceding clause (i), by inserting , provide significant financial services to, or provide material support to after transactions with;
(B)in clause (i), by striking or at the end; (C)in clause (ii), by striking the period at the end and inserting a semicolon; and
(D)by inserting after clause (i) the following:  (iii)a person designated as a foreign terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)) or that has provided support for an act of international terrorism (as defined in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note)); or
(iv)a foreign person whose property and access to property has been blocked pursuant to Executive Order 13224 (September 23, 2001; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism).. (b)Imposition of sanctionsSection 302(b) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742(b)) is amended by striking the President— and all that follows and inserting the President shall, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in property and interests in property with respect to such foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person..
IIMatters Relating to the Financing of Terrorism
201.Prohibitions of International Monetary Fund allocations for IranSection 6(b) of the Special Drawing Rights Act (22 U.S.C. 286q(b)) is amended by adding at the end the following:  (3)Notwithstanding any other provision of law, no funds shall be appropriated to allocate Special Drawing Rights under Article XVII, sections 2 and 3, of the Articles of Agreement of the Fund to the Islamic Republic of Iran..
202.Certification requirement for removal of designation of Iran as a jurisdiction of primary money laundering concern
(a)In generalThe President may not rescind a final rule (as in effect on the day before the date of the enactment of this Act) that provides for the designation of Iran as a jurisdiction of primary money laundering concern pursuant to section 5318A of title 31, United States Code, unless the President submits to the appropriate congressional committees a certification described in subsection (b) with respect to Iran. (b)CertificationThe President may only rescind a preliminary draft rule or final rule described in subsection (a) if the President submits to the appropriate congressional committees the certification required in section 8 of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) as amended by this Act.
(c)FormThe certification described in subsection (b) shall be submitted in unclassified form, but may contain a classified annex. (d)DefinitionIn this section, the term appropriate congressional committees means—
(1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and (2)the Committee on Banking, Housing, and Urban Affairs of the Senate.
203.Requirement to take special measures at domestic financial institutions
(a)In generalThe Secretary of the Treasury shall require domestic financial institutions and domestic financial agencies to take one or more of the special measures described under section 5318A(b) of title 31, United States Code, with respect to a financial institution operating outside of the United States, if the Secretary determines that the financial institution operating outside of the United States knowingly conducts a significant transaction in connection with the Instrument in Support of Trade Exchanges, or any successor to such Instrument. (b)WaiverDuring the 2-year period beginning on the date of the enactment of this Act, the President may, for periods not to exceed 180 days, waive the application of subsection (a) of this section with respect to a financial institution if the President certifies to the appropriate congressional committees that such a waiver is in the national security interests of the United States.
(c)DefinitionsIn this section, the terms domestic financial institution, domestic financial agency, and financial institution have the meaning given those terms, respectively, under section 5312 of title 31, United States Code. 204.Additional sanctions with respect to foreign persons that are officials, agents, or affiliates of, or owned or controlled by, Iran’s Revolutionary Guard Corps (a)In generalSection 301(a) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8741(a)) is amended—
(1)in the matter preceding paragraph (1), by striking Not later than 90 days after the date of the enactment of this Act, and as appropriate thereafter, and inserting Not later than 180 days after the date of the enactment of the Maximum Pressure Act, and every 180 days thereafter,; (2)in paragraph (1)—
(A)by inserting , or owned or controlled by, after affiliates of; and (B)by striking and at the end;
(3)in paragraph (2), by striking the period at the end and inserting ; and; and (4)by adding at the end the following:

(3)identify foreign persons with respect to which there is a reasonable basis to determine that the foreign persons have, directly or indirectly, attempted to conduct one or more sensitive transactions or activities described in subsection (c) for or on behalf of a foreign person described in paragraph (1).. (b)Priority for investigation; determination and reportSection 301(b) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8741(b)) is amended to read as follows:

(b)Priority for investigation; determination and report
(1)Priority for investigationIn identifying foreign persons pursuant to subsection (a)(1) as officials, agents, or affiliates of Iran’s Revolutionary Guard Corps, the President shall investigate— (A)foreign persons or entities identified under section 560.304 of title 31, Code of Federal Regulations (relating to the definition of the Government of Iran);
(B)foreign persons for which there is a reasonable basis to find that the person has conducted or attempted to conduct one or more sensitive transactions or activities described in subsection (c); and (C)foreign persons listed under the headings Attachment 3 or Attachment 4 in Annex A of United Nations Security Council Resolution 2231, adopted on July 20, 2015.
(2)Determination and report
(A)Determination
(i)In generalThe President shall determine whether each foreign person on the list described in clause (ii) is a foreign person that is owned or controlled by Iran’s Revolutionary Guard Corps. (ii)ListThe list of foreign persons described in this clause are the following:
(I)The Telecommunication Company of Iran. (II)The Mobile Telecommunication Company of Iran (MTCI).
(III)The Calcimin Public Company. (IV)The Iran Tractor Manufacturing Company of Iran.
(V)The Iran Zinc Mines Development Company. (VI)The National Iranian Lead and Zinc Company.
(VII)Ghadir Investment. (VIII)The Parsian Oil & Gas Development Company.
(IX)The Pardis Petrochemical Company. (X)The Shiraz Petrochemical Company.
(XI)The Tabirz Oil Refinery. (XII)Kermanshah Petrochemical Industries.
(B)Report
(i)In generalNot later than 90 days after the date of the enactment of this subsection, and not later 1 year thereafter, the President shall submit to the appropriate congressional committees a report on the determinations made under subparagraph (A) together with the reasons for those determinations. (ii)FormA report submitted under clause (i) shall be submitted in unclassified form but may contain a classified annex..
(c)Sensitive transactions and activities describedSection 301(c) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8741(c)) is amended— (1)in paragraph (1)—
(A)by striking $1,000,000 and inserting $500,000; and (B)by inserting Iranian financial institution or after involving a;
(2)by redesignating paragraphs (3), (4), and (5) as paragraphs (6), (7), and (8), respectively; and (3)by inserting after paragraph (2) the following new paragraphs:

(3)a transaction to provide material support for an organization designated as a foreign terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)) or support for an act of international terrorism (as defined in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note)); (4)a transaction to provide material support to a foreign person whose property and access to property has been blocked pursuant to Executive Order 13224 (September 23, 2001; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism);
(5)a transaction to provide material support for the Government of Syria or any agency or instrumentality thereof;. (d)Regulations, implementation, penalties, and definitionsSection 301 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8741) is amended—
(1)by redesignating subsection (f) as subsection (h); and (2)by inserting after subsection (e) the following new subsections:

(e)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (a) or any regulation, license, or order issued to carry out subsection (a) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section. (f)DefinitionsIn this section:
(1)Foreign personThe term foreign person means— (A)an individual who is not a United States person;
(B)a corporation, partnership, or other nongovernmental entity which is not a United States person; or (C)any representative, agent or instrumentality of, or an individual working on behalf of a foreign government.
(2)Iran’s revolutionary guard corpsThe term Iran’s Revolutionary Guard Corps includes any senior foreign political figure (as defined in section 1010.605 of title 31, Code of Federal Regulations) of Iran’s Revolutionary Guard Corps. (3)Own or controlThe term own or control means, with respect to an entity—
(A)to hold more than 25 percent of the equity interest by vote or value in the entity; (B)to hold a majority of seats on the board of directors of the entity; or
(C)to otherwise control the actions, policies, or personnel decisions of the entity. (4)United states personThe term United States person means—
(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity..
(e)Conforming and clerical amendmentsThe Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701 et seq.) is amended— (1)by striking the heading of section 301 and inserting the following:

301.Identification of, and imposition of sanctions with respect to, foreign persons that are officials, agents or affiliates of, or owned or controlled by, Iran’s revolutionary guard corps;and
(2)in the table of contents, by striking the item relating to section 301 and inserting the following:   Sec. 301. Identification of, and imposition of sanctions with respect to, foreign persons that are officials, agents or affiliates of, or owned or controlled by, Iran’s Revolutionary Guard Corps.. 205.Additional sanctions with respect to foreign persons that support or conduct certain transactions with Iran’s Revolutionary Guard Corps or other sanctioned persons (a)IdentificationSection 302(a)(1) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742(a)(1))—
(1)in subparagraph (B)— (A)by inserting , provide significant financial services to, or provide material support to after transactions with; and
(B)by striking or at the end; (2)in subparagraph (C)—
(A)in the matter preceding clause (i), by inserting , provide significant financial services to, or provide material support to after transactions with; (B)in clause (i), by striking or at the end; and
(C)by striking clause (ii) and inserting the following:  (ii)a person or entity designated as foreign terrorist organizations under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)) or that has provided support for an act of international terrorism (as defined in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note)); or
(iii)a foreign person whose property and access to property has been blocked pursuant to Executive Order 13224 (September 23, 2001; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism); or; and (3)by adding at the end the following:

(D)a person acting on behalf of or at the direction of, or owned or controlled (as that term is defined in section 301) by, a person described in subparagraph (A), (B), or (C).. (b)Imposition of sanctionsSection 302(b) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742(b)) is amended by striking the President— and all that follows and inserting the President shall block and prohibit all transactions in property and interests in property with respect to such foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person..
206.Reports on certain Iranian persons and sectors of Iran’s economy that are controlled by Iran’s Revolutionary Guard Corps
(a)Statement of policyIt shall be the policy of the United States to fully implement and enforce sanctions against Iran’s Revolutionary Guard Corps, including its officials, agents, and affiliates. (b)In generalSubtitle B of title III of the Iran Threat Reduction and Syria Human Rights Act of 2012 (Public Law 112–158; 126 Stat. 1247) is amended by adding at the end the following:

313.Report on certain Iranian persons
(a)In generalNot later than 180 days after the date of the enactment of this section, and annually thereafter for a period not to exceed three years, the President shall submit to the appropriate congressional committees a report that contains the following: (1)A list of foreign persons listed on the Tehran Stock Exchange and, with respect to each such foreign person—
(A)an identification of the sector of Iran’s economy in which the foreign person is located; and (B)a determination of whether or not Iran’s Revolutionary Guard Corps or any foreign persons that are officials, agents, or affiliates of Iran’s Revolutionary Guard Corps, directly or indirectly, owns or controls the foreign person.
(2)A list of foreign persons that are operating business enterprises in Iran that have a valuation of more than $100,000,000 and, with respect to each such foreign person— (A)an identification of the sector of Iran’s economy in which the foreign person is located; and
(B)a determination of whether or not Iran’s Revolutionary Guard Corps or any foreign persons that are officials, agents, or affiliates of Iran’s Revolutionary Guard Corps, directly or indirectly owns or controls the foreign person. (3)A list of Iranian financial institutions that have a valuation of more than $10,000,000 and, with respect to each such Iranian financial institution—
(A)an identification of the sector of Iran’s economy in which the institution is located; and (B)a determination of whether or not—
(i)the institution has knowingly facilitated a significant transaction directly or indirectly for, or on behalf of, Iran’s Revolutionary Guard Corps during the 2-year period beginning on the date of the enactment of this section; or (ii)Iran’s Revolutionary Guard Corps or any foreign persons that are officials, agents, or affiliates of Iran’s Revolutionary Guard Corps, directly or indirectly, owns or controls the institution.
(b)Form of report; public availability
(1)FormThe report required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex. (2)Public availabilityThe unclassified portion of the report required by paragraph (1) shall be posted on a publicly-available Internet website of the Department of the Treasury and a publicly-available Internet website of the Department of State.
(c)DefinitionsIn this section: (1)Foreign personThe term foreign person means—
(A)an individual who is not a United States person; (B)a corporation, partnership, or other nongovernmental entity which is not a United States person; or
(C)any representative, agent or instrumentality of, or an individual working on behalf of a foreign government. (2)Iran’s revolutionary guard corpsThe term Iran’s Revolutionary Guard Corps includes any senior foreign political figure (as defined in section 1010.605 of title 31, Code of Federal Regulations) of Iran’s Revolutionary Guard Corps.
(3)Iranian financial institutionThe term Iranian financial institution means— (A)a financial institution organized under the laws of Iran or any jurisdiction within Iran, including a foreign branch of such an institution;
(B)a financial institution located in Iran; (C)a financial institution, wherever located, owned or controlled by the Government of Iran; or
(D)a financial institution, wherever located, owned or controlled by a financial institution described in subparagraph (A), (B), or (C). (4)Own or controlThe term own or control has the meaning given such term in section 301.
(5)Significant transactionA transaction shall be determined to be a significant transaction in accordance with section 561.404 of title 31, Code of Federal Regulations. (6)United states personThe term United States person means—
(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
314.Report on sectors of Iran’s economy that are controlled by Iran’s Revolutionary Guard Corps
(a)In generalNot later than 180 days after the date of enactment of this section, and every 180 days thereafter, the President shall submit to the appropriate congressional committees a report that identifies each sector of Iran’s economy described in subsection (b). (b)Sectors of Iran’s economy described (1)In generalThe sectors of Iran’s economy described in this subsection are each sector in which 20 or more of any of the Iranian financial institutions or foreign persons described in paragraph (2) are located in such sector.
(2)Iranian financial institutions and foreign persons describedThe Iranian financial institutions and foreign persons described in this subsection are the following: (A)Iranian financial institutions listed under section 313(a)(1)(B)(ii).
(B)Foreign persons listed under section 313(a)(2)(B). (C)Foreign persons listed under section 313(a)(3)(B)..
IIIMatters Relating to the Designation of Certain Entities
301.Prohibition on future waivers and licenses connected to the designation of the IRGCBeginning on the date of the enactment of this Act, all waivers and licenses in effect as of such date issued by the President pursuant to the designation of the Islamic Revolutionary Guard Corps under Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism) shall remain in effect, and the President may not issue a new waiver or license with respect to any activity connected to the Islamic Revolutionary Guard Corps, until the date on which the President makes the certification to Congress pursuant to section 8 of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) as amended by this Act. 302.Prohibition on future waivers and licenses connected to the designation of the IRGC as a foreign terrorist organizationThe Secretary of State may not remove the designation of the Islamic Revolutionary Guard Corps as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) unless the President makes the certification to Congress pursuant to section 8 of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) as amended by this Act. The waiver issued by the Secretary of State pursuant to the Notice of Determination published on April 24, 2019 (84 Fed. Reg. 17227; relating to material support for certain foreign governmental sub-entities), shall remain in effect, and the President may not issue a new waiver or license with respect to any activity connected to the designation of the Islamic Revolutionary Guard Corps, until the date on which the President makes the certification to Congress pursuant to section 8 of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) as amended by this Act.
303.Measures with respect to Ansarallah in Yemen
(a)Sense of congressIt is the sense of the Congress that the designation of the Ansarallah in Yemen (otherwise known as the Houthis) as a foreign terrorist organization by former Secretary of State Mike Pompeo, which took effect on January 19, 2021, was an essential step to hold Iran’s proxies accountable. (b)FindingsCongress finds the following:
(1)The Houthis are armed, trained, and advised by the Islamic Revolutionary Guard Corps, an entity designated as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). (2)According to former Secretary of State Mike Pompeo, the Houthis are responsible for a number of terrorist acts, including cross-border attacks threatening civilian populations, infrastructure, and commercial shipping..
(c)Designation requiredNot later than 10 days after the date of the enactment of this Act, the Secretary of State shall designate Ansarallah, otherwise known as Houthis, as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). (d)Listing requiredNot later than 10 days after the date of the enactment of this Act, the Secretary of the Treasury shall place Ansarallah, otherwise known as Houthis, on the list of Specially Designated Nationals and Blocked Persons maintained by the Office of Foreign Asset Control of the Department of the Treasury.
(e)Revival of former waiversBeginning on the date that is 10 days after the date of the enactment of this Act, all licenses and waivers issued in relation to the designation of Ansarallah as a Foreign Terrorist Organization or its placement on the list of Specially Designated Nationals and Blocked Persons that were in effect as of January 20, 2021, shall return to force and remain in effect as long as Ansarallah is designated as a foreign terrorist organization and remains on the list of Specially Designated Nationals and Blocked Persons. (f)Limitation on future waiver authorityExcept as provided in subsection (e), no waiver or license with respect to the designation of Ansarallah under this section may be issued.
IVDeterminations and Reports
401.Determinations with respect to the imposition of sanctions
(a)DeterminationNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a determination, including a detailed justification, on whether Kata’ib Sayyid al-Shuhada, Kata’ib al-Imam Ali, Saraya Khorasani, and the Badr Corps, and any foreign person that is an official, agent, affiliate of, or owned or controlled by Kata’ib Sayyid al-Shuhada, Kata’ib al-Imam Ali, Saraya Khorasani, or the Badr Corps, meets the criteria for— (1)designation as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189);
(2)the application of sanctions pursuant to Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism); or (3)the application of sanctions pursuant to the Caesar Syria Civilian Protection Act of 2019 (22 U.S.C. 8791 note).
(b)FormThe determination in subsection (a) shall be submitted in unclassified form but may contain a classified annex. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
(1)the Committee on Armed Services, the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, the Committee on Financial Services, and the Committee on the Judiciary of the House of Representatives; and (2)the Committee on Armed Services, the Committee on Foreign Relations, the Select Committee on Intelligence, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.
402.Iranian militia watchlists
(a)In generalThe Secretary of State shall annually maintain and publish a list of armed groups, militias, or proxy forces in Iraq receiving logistical, military, or financial assistance from Islamic Revolutionary Guard Corps or over which the Islamic Revolutionary Guard Corps exerts any form of control or influence. (b)PublicationThe list required under subsection (a) shall be published concurrently with the Annual Country Reports on Terrorism required to be submitted pursuant to section 140 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f), beginning with the first such Country Reports published after the date of the enactment of this Act.
(c)FormThe Secretary may, not later than 30 days after publication of the Annual Country Reports on Terrorism in accordance with subsection (b), submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a classified annex with respect to the list required under subsection (a). 403.Expansion of reporting to include Iranian arms shipments to the Houthis and Iranian backed militias in Iraq and Syria (a)Sense of congressIt is the sense of the Congress that Iran’s influence and activities in Yemen are a threat to the national security of the United States and its regional partners, including Israel and Saudi Arabia, and that the United States must stand with Israel and Gulf allies against Houthi aggression in Yemen.
(b)Reporting requirementsSection 103(b)(6)(A) of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9402(b)(6)(A)) is amended by inserting Ansarallah, also known as the Houthis, Iranian backed militias in Iraq and Syria, or, after bound for. 404.Annual report on Iran sanctions violations (a)Reporting requirementNot later than 30 days after the enactment of this Act, and annually thereafter, the Secretary of the State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report that includes a list of each person not currently subject to United States sanctions that the Secretary determines is in violation of—
(1)this Act or the amendments made by this Act; (2)the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note);
(3)the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.); (4)section 1245 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a);
(5)the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701 et seq.); (6)the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8801 et seq.);
(7)the International Emergency Economic Powers Act (50 U.S.C. 1701 note); or (8)any other statute or Executive order that requires or authorizes the imposition of sanctions with respect to Iran.
(b)FormEach report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
(1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and (2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
405.Report on sanctions relief going to terrorism or destabilizing activities
(a)Reporting requirementNot later than 180 days after the enactment of this Act, and annually thereafter, the Secretary of the State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report describing— (1)the status of United States sanctions on Iran;
(2)the reimposition and renewed enforcement of secondary sanctions on Iran; (3)the impact such sanctions have had on Iran’s support for terrorism including Hamas, Hezbollah, Palestinian Islamic Jihad, and other foreign terrorist organizations;
(4)the impact such sanctions have had on Iran’s military budget, including the budget of the Islamic Revolutionary Guard Corps; (5)the impact such sanctions have had on the budget and resources available to the Basij, and how such sanctions have affected the ability of the Basij to commit gross human rights abuses against the people of Iran;
(6)the impact such sanctions have had on Iran’s support to the al-Assad regime in Syria and to Iranian backed militias operating in Syria; (7)the impact that such sanctions have had on Iran’s support for Ansarallah, also known as the Houthis, in Yemen; and
(8)the impact that lifting such sanctions would have on Iran’s ability to commit human rights abuses against the people of Iraq, Syria, Lebanon, and Yemen, including a detailed description of whether lifting such sanctions would increase the resources available for Iran and its proxy militias to support gross human rights abuses such as torture, extrajudicial killings, or the killing of protesters in Iraq, Syria, Lebanon, and Yemen. (b)Form (1)In generalThe report required by paragraph (1) shall be submitted in unclassified form, but may contain a classified annex if necessary.
(2)Public availability of informationThe unclassified portion of such report shall be made available on a publicly available internet website of the Federal Government. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
(1)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Financial Services; and (2)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.
406.Supporting human rights for the people of Iran and the victims of Iranian human rights abuses in Syria, Lebanon, Yemen, and Venezuela
(a)Statement of policyIt shall be the policy of the United States to— (1)support democracy and human rights in Iran, including the robust exercise by Iranians of the rights to freedom of speech and assembly;
(2)where possible, support the free flow of information into Iran to make it easier for Iranian citizens to communicate with one another and with the outside world; (3)hold Iran accountable for severe human rights abuses against its own people and the people of the Middle East and Latin America, including the peoples of Iraq, Syria, Lebanon Yemen, and Venezuela; and
(4)condemn any and all attacks against protesters by Iran or its sponsored militias. (b)Determination with respect to the imposition of sanctionsNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a determination, including a detailed justification, of whether any person listed in subsection (c) meets the criteria for—
(1)the application of sanctions pursuant to section 105 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8514); or (2)the application of sanctions pursuant to Executive Order 13553 (50 U.S.C. 1701 note; relating to blocking property of certain persons with respect to serious human rights abuses by the Government of Iran).
(c)Persons listedThe persons listed in this subsection are— (1)Ayatollah Ali Khamanei, the Supreme Leader of Iran;
(2)Asghar Jahangir, the head of Iran’s Prisons Organization; (3)Seyyed Alireza Avaie, Iran’s Minister of Justice;
(4)Mansour Gholami, Iran’s Minister of Science; (5)Abbas Salehi, Iran’s Minister of Culture;
(6)Hassan Hassanzadeh, Commander of Tehran Mohammed Rasoolallah Corps of Iran’s Islamic Revolutiongary Guard Corps; (7)Mohammed Reza Yazdi, Commander of the Tehran Mohammad Rasoolallah Corps of the IRGC;
(8)Amin Vaziri, Deputy Prosecutor of Tehran and assistant supervisor of political prisoners in Evin prison; (9)Heshmatollah Hayat Al-Ghayb, Tehran’s Director-General of Prisons;
(10)Allahkaram Azizi, Head of the Rajaie-Shahr prison in Karaj, Iran; (11)Mohammadmehdi Majmohammadi, Head of Iran’s prisons and guidance prosecutor’s office;
(12)Ali Hemmatian, IRGC interrogator; and (13)Masoud Safdari, IRGC interrogator.
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Financial Services; and
(2)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate. 407.Determination with respect to net worth of Iranian Supreme Leader Ayatollah Ali Khamanei (a)Determination requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury and the Director of National Intelligence, shall submit to the appropriate congressional committees a report on the estimated net worth and known sources of income, including income from corrupt or illicit activities, of Iranian Supreme Leader Ali Khamanei and his family members (including spouse, children, siblings, and paternal and maternal cousins), including assets, investments, other business interests, and relevant beneficial ownership information. Such report shall also shares in and ties to Iranian parastatal institutions or bonyaads, such as the Mostazafan Foundation and the Astan Quds Razavi, as well as the total estimated value of Mostazafan Foundation and the Astan Quds Razavi.
(b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex. The unclassified portion of such report shall be made available on a publicly available internet website of the Federal Government. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
(1)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Financial Services; and (2)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Banking, Housing, and Urban Affairs.
408.IRGC watch list and report
(a)In generalThe Secretary of the Treasury shall establish, maintain, and publish in the Federal Register a list (to be known as the IRGC Watch List) of— (1)each entity in which the IRGC has an ownership interest of less than 25 percent;
(2)each entity in which the IRGC does not have an ownership interest if the IRGC maintains a presence on the board of directors of the entity or otherwise influences the actions, policies, or personnel decisions of the entity; and (3)each person that owns or controls an entity described in paragraph (1) or (2).
(b)Reports required
(1)Treasury report
(A)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of the Treasury shall submit to the appropriate congressional committees a report that includes— (i)the list required by subsection (a) and, in the case of any report submitted under this subparagraph after the first such report, any changes to the list since the submission of the preceding such report; and
(ii)an assessment of the role of the IRGC in, and its penetration into, the economy of Iran. (B)Form of reportEach report required by subparagraph (A) shall be submitted in unclassified form, but may include a classified annex if necessary. The unclassified portion of such report shall be made available on a publicly available internet website of the Federal Government.
(2)Government accountability office report
(A)In generalThe Comptroller General of the United States shall— (i)conduct a review of the list required by subsection (a); and
(ii)not later than 180 days after each report required by paragraph (1) is submitted to Congress, submit to Congress a report on the review conducted under clause (i). (B)ConsultationsIn preparing the report required by subparagraph (A)(ii), the Comptroller General shall consult with nongovernmental organizations.
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Financial Services; and
(2)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Banking, Housing, and Urban Affairs of the Senate. 409.Report on Iran’s breakout timeline for uranium enrichment and nuclear weaponization (a)Reporting requirementNot later than 180 days after the enactment of this Act, and annually thereafter, the Secretary of the State, in consultation with the Director of National Intelligence, shall submit to the appropriate congressional committees a report describing—
(1)an assessment of Iran’s estimated breakout timeline for uranium enrichment to achieve the fissile material necessary for a nuclear weapon; and (2)an assessment of Iran’s estimated weaponization timeline to obtain a nuclear weapon.
(b)FormThe report required by subsection (a) shall be submitted in classified form. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
(1)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Financial Services; and (2)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.
410.Report on Iranian disinformation campaigns and counter-disinformation efforts
(a)Reporting requirementNot later than 180 days after the enactment of this Act, and annually thereafter, the Global Engagement Center (GEC) of the Department of State shall submit to the appropriate congressional committees a report describing— (1)the scope of Iranian disinformation efforts around the world including in the United States;
(2)the objectives of Iran’s disinformation campaign, the means used by Iran to further such campaigns, and the mechanisms by which Iran spreads disinformation and propaganda; and (3)a detailed strategy regarding how the GEC intends to counter disinformation efforts conducted by Iran.
(b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex if necessary. The unclassified portion of such report shall be made available on a publicly available internet website of the Federal Government. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
(1)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Financial Services; and (2)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.

